Case 3:14-cv-00773-TWR-AGS Document 261 Filed 04/01/21 PageID.1777 Page 1 of 3



   1   MATTHEW RODRIQUEZ
       Acting Attorney General of California
   2   JAY M. GOLDMAN
       Supervising Deputy Attorney General
   3   JENNIFER J. NYGAARD
       Deputy Attorney General
   4   State Bar No. 229494
        1515 Clay Street, 20th Floor
   5    P.O. Box 70550
        Oakland, CA 94612-0550
   6    Telephone: (510) 879-0802
        Fax: (510) 622-2270
   7    E-mail: Jennifer.Nygaard@doj.ca.gov
       Attorneys for Defs. Arguillez, J. Brown, L.
   8   Brown, Buenrostro, Officer R. Davis, Lt. R.
       Davis, DeMesa, Garcia, Godinez, Gomez, A.
   9   Hernandez, C. Hernandez, G. Hernandez,
       LaCosta, Lemon, Lopez, Marquez, Meza,
  10   Morales, Ojeda, Pimentel, Reyes, Rink,
       Rodriguez, Romero, Sanchez, Savala, Scharr,
  11   Shimko, Silva, Stratton, Suglich, Thaxton,
       Tillman, and Vanderweide
  12
                       IN THE UNITED STATES DISTRICT COURT
  13
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14
  15
  16
  17   SELVIN O. CARRANZA,                        3:14-cv-00773-TWR-AGS
  18                           Plaintiff, DEFENDANTS’ NOTICE OF
                                          MOTION, AND MOTION FOR
  19           v.                         RECONSIDERATION OF THE
                                          ORDER DENYING
  20                                      DEFENDANTS’ MOTION FOR
       EDMUND G. BROWN Jr., et al.,       SUMMARY JUDGMENT FOR
  21                                      FAILURE TO EXHAUST, OR
                           Defendants. ALTERNATIVELY REQUEST
  22                                      FOR AN ALBINO HEARING
  23                                              Date:       August 25, 2021
                                                  Time:       1:30 p.m.
  24                                              Courtroom:  3A
                                                  Judge:      The Honorable Todd W.
  25                                                          Robinson
                                                  Trial Date: Not Scheduled
  26                                              Action Filed: March 28, 2014
  27
  28
                                              1
                                     Defs.’ Not. Mot., Mot. Recons. (3:14-cv-00773-TWR-AGS)
Case 3:14-cv-00773-TWR-AGS Document 261 Filed 04/01/21 PageID.1778 Page 2 of 3



   1        TO PLAINTIFF SELVIN CARRANZA, AND DEFENDANT JACKSON,
   2   BY AND THROUGH THEIR COUNSEL OF RECORD:
   3        PLEASE TAKE NOTICE, that on August 25, 2021, at 1:30 p.m., Defendants
   4   Arguillez, J. Brown, Buenrostro, Officer R. Davis, Lt. R. Davis, DeMesa, Garcia,
   5   Godinez, Gomez, A. Hernandez, C. Hernandez, G. Hernandez, LaCosta, Lemon,
   6   Lopez, Marquez, Meza, Morales, Ojeda, Reyes, Rink, Romero, Sanchez, Savala,
   7   Shimko, Silva, Stratton, Tillman, and Vanderweide (“Defendants”) will move this
   8   Court under Federal Rule of Civil Procedure 54(b) and Civil Local Rule 7.1(i), for
   9   reconsideration of the July 26, 2017 Order Denying Defendants’ Motion for
  10   Summary Judgment for Failure to Exhaust Pursuant to 42 U.S.C. § 1998e(a) (ECF
  11   No. 122). Specifically, Defendants seek reconsideration of the Court’s decision
  12   that the case could proceed to the merits after finding disputed factual issues existed
  13   as to whether Plaintiff exhausted administrative remedies for the claims in Counts
  14   Two-Five of the Second Amended Complaint, rather than schedule an Albino
  15   evidentiary hearing, and the Court’s failure to decide whether Plaintiff exhausted
  16   administrative remedies for his claim against Defendant Reyes in Count One.
  17        Defendants’ motion is based on this notice of motion and motion, the
  18   supporting memorandum of points and authorities, the declaration of Jennifer
  19   Nygaard, and the Court’s file in this action.
  20        In accordance with the Court’s Civil Standing Order, the parties met and
  21   conferred on March 26, 2021, but were unable to resolve the issues in this motion.
  22   (Decl. J. Nygaard Supp. Defs.’ Mot. Recons. ¶ 5.)
  23
  24
  25
  26
  27
  28
                                                 2
                                        Defs.’ Not. Mot., Mot. Recons. (3:14-cv-00773-TWR-AGS)
Case 3:14-cv-00773-TWR-AGS Document 261 Filed 04/01/21 PageID.1779 Page 3 of 3



   1   Dated: April 1, 2021                     Respectfully submitted,
   2                                            MATTHEW RODRIQUEZ
                                                Acting Attorney General of California
   3                                            JAY M. GOLDMAN
                                                Supervising Deputy Attorney General
   4
   5
                                                /S/ Jennifer J. Nygaard
   6                                            JENNIFER J. NYGAARD
                                                Deputy Attorney General
   7                                            Attorneys for Defendants Arguillez, J.
                                                Brown, L. Brown, Buenrostro, Officer
   8                                            R. Davis, Lt. R. Davis, DeMesa,
                                                Garcia, Godinez, Gomez, A.
   9                                            Hernandez, C. Hernandez, G.
                                                Hernandez, LaCosta, Lemon, Lopez,
  10                                            Marquez, Meza, Morales, Ojeda,
                                                Pimentel, Reyes, Rink, Rodriguez,
  11                                            Romero, Sanchez, Savala, Scharr,
                                                Shimko, Silva, Stratton, Suglich,
  12                                            Thaxton, Tillman, and Vanderweide
  13   SD2017704296
       91360389.docx
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            3
                                   Defs.’ Not. Mot., Mot. Recons. (3:14-cv-00773-TWR-AGS)
